UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number - 4186 John Hancock Income Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: -663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 86.12% (Cost $131,566,485) Agricultural Products 0.37% Bunge Ltd. Finance Corp., Gtd Sr Note (Z) 5.350% 04/15/14 BBB- $555 431,347 Air Freight & Logistics 0.33% Fedex Corp. (Z) 7.375 01/15/14 BBB 370 386,506 Airlines 1.74% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1 Class A (Z) 6.545 02/02/19 A- 346 294,470 Pass Thru Ctf Ser 2000-2 Class B (Z) 8.307 04/02/18 B+ 384 268,981 Pass Thru Ctf Ser 2001-1 Class C (Z) 7.033 06/15/11 B+ 105 75,292 Delta Air Lines, Inc., Sec Pass Thru Ctf Ser A (Z) 6.821 08/10/22 A- 743 512,859 Sr Pass Thru Ctf Ser 2002-1 (Z) 6.417 07/02/12 AA 825 639,375 Northwest Airlines, Inc., Gtd Collateralized Note Ser 2007-1 (Z) 7.027 11/01/19 BBB+ 445 260,325 Aluminum 0.59% CII Carbon, LLC, Gtd Sr Sub Note (S)(Z) 11.125 11/15/15 CCC+ 1,015 700,350 Auto Parts & Equipment 0.76% Allison Transmission, Inc., Gtd Sr Note (S)(Z) 11.000 11/01/15 B- 1,000 555,000 Exide Technologies, Sr Sec Note Ser B (Z) 10.500 03/15/13 B- 395 231,075 Tenneco, Inc., Gtd Sr Sub Note (Z) 8.625 11/15/14 B- 365 111,325 Brewers 0.66% Miller Brewing Co. (S)(Z) 5.500 08/15/13 BBB+ 365 345,259 SABmiller PLC, Note (S)(Z) 6.500 07/15/18 BBB+ 465 432,711 Broadcasting & Cable TV 2.98% Canadian Satellite Radio Holdings, Inc., Sr Note (G)(Z) 12.750 02/15/14 CCC+ 979 230,065 Charter Communications Holdings II, LLC, Gtd Sr Note (S)(Z) 10.250 10/01/13 C 447 223,500 Comcast Cable Communications Holdings, Inc., Sr Note 8.375 03/15/13 BBB+ 1,095 1,183,824 CSC Holdings, Inc. (Z) 7.875 02/15/18 BB 390 360,750 Nexstar Broadcasting, Inc., Sr Sub Note (Z) 7.000 01/15/14 CCC 340 151,300 Rogers Cable, Inc., Gtd Sr Sec Note (Z) 6.750 03/15/15 BBB- 455 458,027 Time Warner Cable, Inc., Gtd Sr Note (Z) 8.750 02/14/19 BBB+ 290 322,933 Gtd Sr Note (Z) 6.750 07/01/18 BBB+ 605 590,835 Casinos & Gaming 3.95% Chukchansi Economic Development Authority, Sr Note (S)(Z) 8.000 11/15/13 B+ 460 161,000 Page 1 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Casinos & Gaming (continued) Downstream Development Authority of the Quapaw Tribe of Oklahoma, Sr Sec Note (S)(Z) 12.000% 10/15/15 B- $500 $265,000 Fontainebleau Las Vegas Holdings LLC, Note (S)(Z) 11.000 06/15/15 CCC 995 109,450 Greektown Holdings, LLC, Sr Note (G)(H)(S)(Z) 10.750 12/01/13 D 1,015 192,850 Indianapolis Downs LLC & Capital Corp., Sr Sec Note (S)(Z) 11.000 11/01/12 CCC 1,010 540,350 Jacobs Entertainment, Inc., Gtd Sr Note (Z) 9.750 06/15/14 B- 500 267,500 Little Traverse Bay Bands of Odawa Indians, Sr Note (S)(Z) 10.250 02/15/14 B- 500 260,000 MTR Gaming Group, Inc., Gtd Sr Sub Note Ser B (Z) 9.000 06/01/12 CCC 290 146,450 Pinnacle Entertainment, Inc., Sr Sub Note (Z) 7.500 06/15/15 B+ 1,000 725,000 Seminole Hard Rock Entertainment, Sr Sec Note (P)(S)(Z) 4.496 03/15/14 BB 500 237,500 Seminole Tribe of Florida, Bond (S)(Z) 6.535 10/01/20 BBB 650 497,952 Turning Stone Casino Resort Enterprise, Sr Note (S)(Z) 9.125 09/15/14 B+ 1,540 1,024,100 Waterford Gaming, LLC, Sr Note (S)(Z) 8.625 09/15/14 BB- 333 233,100 Coal & Consumable Fuels 0.14% Drummond Co., Inc., Sr Note (S)(Z) 7.375 02/15/16 BB- 290 162,400 Commodity Chemicals 1.36% NOVA Chemicals Corp., Sr Note Ser MTN (Z) 7.400 04/01/09 B+ 2,045 1,267,900 Sterling Chemicals, Inc., Gtd Sr Sec Note (Z) 10.250 04/01/15 B- 400 336,000 Computer Hardware 0.33% NCR Corp., Sr Note (Z) 7.125 06/15/09 BBB- 390 391,248 Construction & Farm Machinery & Heavy Trucks 0.66% Caterpillar, Inc. (Z) 7.900 12/15/18 A 340 381,054 Manitowoc Co., Inc., Gtd Sr Note (Z) 7.125 11/01/13 BB 500 400,000 Consumer Finance 2.25% American Express Credit Co., Sr Note Ser C (Z) 7.300 08/20/13 A 670 685,418 Capital One Financial Corp., Sr Note (Z) 6.750 09/15/17 BBB+ 1,000 912,417 CIT Group, Inc., Sr Note (Z) 5.125 09/30/14 BBB+ 255 165,862 Sr Note (Z) 5.000 02/13/14 BBB+ 120 81,094 Ford Motor Credit Co., Sr Note (Z) 8.000 12/15/16 CCC+ 140 83,830 Page 2 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Consumer Finance (continued) Nelnet, Inc., Note (7.400% to 9-1-11 then variable) (Z) 7.400% 09/29/36 BB+ $715 $219,690 SLM Corp., Sr Note Ser MTN (Z) 8.450 06/15/18 BBB- 605 514,698 Data Processing & Outsourced Services 0.34% Fiserv, Inc., Gtd Sr Note (Z) 6.800 11/20/17 BBB 460 405,933 Department Stores 0.59% J.C. Penney Co., Inc., Debenture (Z) 7.650 08/15/16 BBB- 445 353,182 Macy's Retail Holdings, Inc., Gtd Note (Z) 7.875 07/15/15 BBB- 450 345,034 Diversified Banks 1.99% Barclays Bank PLC, Bond (6.860% to 6-15-32 then variable) (S)(Z) 6.860 06/15/32 A 1,655 526,181 Chuo Mitsui Trust & Banking Co. Ltd., Jr Sub Note (5.506% to 4-15-15 then variable) (S)(Z) 5.506 04/15/15 A2 940 535,989 Natixis SA, Sub Bond (10.000% to 4-30-18 then variable) (S)(Z) 10.000 12/18/49 BBB+ 420 217,640 Northern Trust Co., Sub Note (Z) 6.500 08/15/18 AA- 225 234,895 Royal Bank of Scotland Group PLC, Jr Sub Bond (7.648% to 9-30-31 then variable) (United Kingdom) (Z) 7.648 08/29/49 BB 650 188,409 Jr Sub Bond Ser MTN (7.640% to 9-29-17 then variable) (Z) 7.640 03/31/49 BB 400 61,988 Wachovia Bank NA, Sub Note (Z) 5.850 02/01/37 AA 390 339,531 Sub Note Ser BKNT (Z) 6.600 01/15/38 AA 250 244,339 Diversified Chemicals 0.63% EI Du Pont de Nemours & Co. 5.875 01/15/14 A 695 742,906 Diversified Financial Services 2.49% American General Finance Corp., Sr Note Ser MTN (Z) 6.900 12/15/17 BBB 1,470 659,172 ERAC USA Finance Co., Gtd Sr Note (S)(Z) 6.375 10/15/17 BBB 465 302,475 General Electric Capital Corp. (Z) 6.875 01/10/39 AAA 475 420,864 NiSource Finance Corp., Gtd Bond (Z) 6.800 01/15/19 BBB- 440 314,751 SMFG Preferred Capital, Sub Bond (6.078% to 1-25-17 then variable) (S)(Z) 6.078 01/25/49 BBB+ 590 394,209 Sovereign Capital Trust VI, Gtd Note (Z) 7.908 06/13/36 BB+ 480 333,017 TECO Finance, Inc., Gtd Sr Note (Z) 6.572 11/01/17 BB+ 233 194,945 Sr Note (Z) 7.000 05/01/12 BB+ 337 324,598 Diversified Metals & Mining 0.36% Rio Tinto Finance (USA) Ltd., Gtd Note (Z) 6.500 07/15/18 BBB 505 423,942 Page 3 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Diversified REIT's 0.42% HRPT Properties Trust, Sr Note (Z) 6.650% 01/15/18 BBB $285 174,612 ProLogis, Sr Sec Note (Z) 6.625 05/15/18 BBB- 605 317,429 Drug Retail 0.95% CVS Caremark Corp., Jr Sub Bond (6.302% to 6-1-12 then variable) (Z) 6.302 06/01/37 BBB- 990 539,550 Sr Note (Z) 5.750 06/01/17 BBB+ 585 585,329 Electric Utilities 8.40% AES Eastern Energy LP, Sr Pass Thru Ctf Ser 1999-A (Z) 9.000 01/02/17 BB+ 938 868,966 Beaver Valley Funding, Sec Lease Obligation Bond (Z) 9.000 06/01/17 BBB 680 648,564 BVPS II Funding Corp., Collateralized Lease Bond (Z) 8.890 06/01/17 BBB 680 691,817 Commonwealth Edison Co., Sec Bond (Z) 5.800 03/15/18 BBB+ 705 678,703 Constellation Energy Group, Inc., Sr Note (Z) 4.550 06/15/15 BBB 415 324,488 Duke Energy Carolinas LLC (Z) 5.750 11/15/13 A 1,000 1,070,360 Duke Energy Corp. (Z) 6.300 02/01/14 BBB+ 340 348,723 FPL Energy National Wind, Sr Sec Note (S)(Z) 5.608 03/10/24 BBB- 323 252,621 FPL Group Capital, Inc. (Z) 7.875 12/15/15 A- 230 265,128 Indiantown Cogeneration LP, 1st Mtg Note Ser A-9 (Z) 9.260 12/15/10 BB+ 212 194,242 Jersey Central Power & Light Co. (Z) 7.350 02/01/19 BBB 275 282,947 Midwest Generation LLC, Gtd Pass Thru Ctf (Z) 8.560 01/02/16 BB+ 330 321,502 Monongahela Power Co. (S)(Z) 7.950 12/15/13 BBB+ 635 644,781 Oncor Electric Delivery Co., Sr Sec Note (Z) 6.375 05/01/12 BBB+ 820 816,663 Pepco Holdings, Inc., Note (Z) 6.450 08/15/12 BBB- 565 545,829 PNPP II Funding Corp., Debenture (Z) 9.120 05/30/16 BBB 387 402,013 Texas Competitive Electric Holdings Co. LLC, Gtd Sr Note Ser A (S)(Z) 10.250 11/01/15 CCC 1,000 740,000 Sec Bond (Z) 7.460 01/01/15 CCC 384 305,878 Waterford 3 Funding Corp., Sec Lease Obligation Bond (Z) 8.090 01/02/17 BBB 524 514,350 Electrical Components & Equipment 0.68% Thomas & Betts Corp., Sr Note (Z) 7.250 06/01/13 BBB 775 799,669 Environmental & Facilities Services 0.09% Blaze Recycling & Metals LLC, Sr Sec Note (G)(S)(Z) 10.875 07/15/12 B 165 112,200 Fertilizers & Agricultural Chemicals 0.38% Mosiac Co., Sr Note (S)(Z) 7.625 12/01/16 BBB- 480 451,200 Page 4 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Food Distributors 0.60% Independencia International Ltd., Gtd Sr Bond (S)(Z) 9.875% 01/31/17 B $1,000 630,000 Gtd Sr Note (S)(Z) 9.875 05/15/15 B 120 75,600 Gas Utilities 0.20% Southern Union Co., Jr Sub Note, Ser A (7.200% to 11-1-11 then variable) (Z) 7.200 11/01/66 BB 565 240,125 Health Care Distributors 1.14% Covidien International Finance SA, Gtd Sr Note (Z) 5.450 10/15/12 A- 930 937,279 Gtd Sr Note (Z) 6.000 10/15/17 A- 405 411,979 Health Care Facilities 0.57% Community Health Systems, Inc., Gtd Sr Sub Note (Z) 8.875 07/15/15 B 695 668,937 Health Care Services 1.60% Humana, Inc., Sr Note (Z) 8.150 06/15/38 BBB 755 570,215 Medco Health Solutions, Inc., Sr Note (Z) 7.250 08/15/13 BBB 440 433,186 Sun Healthcare Group, Inc., Gtd Sr Sub Note (Z) 9.125 04/15/15 CCC+ 1,000 887,500 Home Improvement Retail 0.20% Home Depot, Inc., Sr Note (Z) 5.875 12/16/36 BBB+ 320 239,448 Household Products 0.18% Yankee Acquisition Corp., Gtd Sr Sub Note (Z) 8.500 02/15/15 B- 455 218,400 Housewares & Specialties 0.10% Vitro SA de CV, Gtd Sr Note (Z) 9.125 02/01/17 CC 500 120,000 Independent Power Producers & Energy Traders 0.27% IPALCO Enterprises, Inc., Sr Sec Note (Z) 8.625 11/14/11 BB 325 323,375 Industrial Conglomerates 1.15% Hutchison Whampoa International Ltd., Gtd Sr Note (S)(Z) 6.500 02/13/13 A- 750 760,229 Tyco Electronics Group SA, Gtd Sr Note (Z) 6.550 10/01/17 BBB- 260 214,778 Gtd Sr Note (Z) 6.000 10/01/12 BBB- 415 384,221 Industrial Machinery 0.88% Ingersoll-Rand Global Holding Co., Ltd., Gtd Note (Z) 6.875 08/15/18 BBB+ 545 511,865 Gtd Note (Z) 6.000 08/15/13 BBB+ 540 525,217 Page 5 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Integrated Oil & Gas 2.00% ConocoPhillips Co., Gtd Note (Z) 4.400% 05/15/13 A $1,000 1,015,147 Petro-Canada, Debenture (Z) 9.250 10/15/21 BBB 1,000 1,014,370 Sr Note (Z) 6.050 05/15/18 BBB 400 329,728 Integrated Telecommunication Services 4.46% AT&T Inc., Sr Note 6.700 11/15/13 A 980 1,058,086 Sr Note 6.400 05/15/38 A 495 489,899 Bellsouth Corp., Debenture 6.300 12/15/15 A 823 853,248 Cincinnati Bell, Inc., Gtd Sr Sub Note (Z) 8.375 01/15/14 B- 1,025 917,375 Qwest Corp., Sr Note (Z) 7.875 09/01/11 BBB- 445 440,550 Telecom Italia Capital, Gtd Sr Note (Z) 7.721 06/04/38 BBB 765 714,200 Verizon Communications, Inc., Sr Bond (Z) 6.900 04/15/38 A 405 424,489 West Corp., Gtd Sr Sub Note (Z) 11.000 10/15/16 B- 630 368,550 Investment Banking & Brokerage 6.27% Bear Stearns Cos., Inc., Sr Note (Z) 7.250 02/01/18 A+ 1,000 1,064,451 Citigroup, Inc., Jr Sub Bond (8.400% to 4-30-18 then variable) (Z) 8.400 04/30/18 BB 770 281,227 Sr Note (Z) 6.875 03/05/38 A 260 233,289 Sr Note (Z) 6.125 05/15/18 A 1,790 1,624,101 Goldman Sachs Group, Inc., Sr Note (Z) 5.125 01/15/15 A 760 684,804 JPMorgan Chase & Co., Jr Sub Note Ser 1 (7.900% to 4-30-18 then variable) (Z) 7.900 12/31/49 A- 655 497,833 Merrill Lynch & Co., Inc., Jr Sub Bond (Z) 7.750 05/14/38 A 495 469,130 MTN (Z) 6.150 04/25/13 A+ 1,000 965,032 Mizuho Financial Group, Ltd., Gtd Sub Bond (Z) 8.375 12/29/49 Aa3 750 727,417 Morgan Stanley Co., Sr Note (Z) 5.375 10/15/15 A 1,000 855,662 Life & Health Insurance 0.28% Lincoln National Corp., Jr Sub Bond (6.050% to 4-20-17 then variable) (Z) 6.050 04/20/67 A- 250 112,500 Symetra Financial Corp., Jr Sub Bond (8.300% to 10-15-17 then variable) (S)(Z) 8.300 10/15/37 BB+ 440 216,876 Marine 0.77% CMA CGM SA, Sr Note (S)(Z) 7.250 02/01/13 BB- 700 322,000 Navios Maritime Holdings, Inc., Sr Note (Z) 9.500 12/15/14 B+ 1,000 585,000 Page 6 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Metal & Glass Containers 0.43% Owens-Brockway Glass Container, Inc., Gtd Sr Note (Z) 8.250% 05/15/13 BB+ 500 502,500 Movies & Entertainment 0.19% Cinemark, Inc., Sr Disc Note (Zero to 3-15-09 then 9.750%) (Z) Zero 03/15/14 CCC+ 245 218,969 Multi-Line Insurance 1.63% Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) (Z) 6.150 11/15/66 BBB 430 72,701 Horace Mann Educators Corp., Sr Note (Z) 6.850 04/15/16 BBB 395 309,013 Liberty Mutual Group, Bond (S)(Z) 7.500 08/15/36 BBB- 885 583,142 Gtd Bond (S)(Z) 7.800 03/15/37 BB 705 348,360 Gtd Bond (S)(Z) 7.300 06/15/14 BBB- 750 617,191 Multi-Media 1.66% News America Holdings, Inc., Gtd Note (Z) 7.750 01/20/24 BBB+ 1,020 967,006 Gtd Note (Z) 7.600 10/11/15 BBB+ 1,000 998,092 Multi-Utilities 0.81% CalEnergy Co., Inc., Sr Bond (Z) 8.480 09/15/28 BBB+ 550 582,716 Sempra Energy, Sr Bond (Z) 8.900 11/15/13 BBB+ 345 368,849 Office Electronics 0.48% Xerox Corp., Sr Note (Z) 6.750 02/01/17 BBB 670 571,175 Oil & Gas Drilling 0.45% Allis-Chalmers Energy, Inc., Sr Note (Z) 8.500 03/01/17 B+ 335 164,150 Delek & Avner Yam Tethys Ltd., Sr Sec Note (S)(Z) 5.326 08/01/13 BBB- 215 194,486 Nabors Industries, Inc., Gtd Note (S)(Z) 9.250 01/15/19 BBB+ 185 178,488 Oil & Gas Equipment & Services 0.17% Weatherford International, Ltd., Gtd Note (Z) 9.625 03/01/19 BBB+ 200 203,558 Oil & Gas Exploration & Production 2.17% Devon Energy Corp., Sr Note (Z) 6.300 01/15/19 BBB+ 465 465,306 Sr Note (Z) 5.625 01/15/14 BBB+ 1,025 1,043,286 McMoRan Exploration Co., Gtd Sr Note (Z) 11.875 11/15/14 B 340 265,200 Nexen, Inc., Sr Note (Z) 5.875 03/10/35 BBB- 355 248,672 XTO Energy, Inc., Sr Note (Z) 5.900 08/01/12 BBB 545 539,074 Page 7 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Oil & Gas Refining & Marketing 0.28% Enterprise Products Operating LP, Gtd Jr Sub Note (7.034% to 1-15-18 then variable) (Z) 7.034% 01/15/68 BB $590 330,400 Oil & Gas Storage & Transportation 5.21% Energy Transfer Partners LP, Sr Note (Z) 9.700 03/15/19 BBB- 330 354,765 Enterprise Products Operating LP, Gtd Note (Z) 9.750 01/31/14 BBB- 335 364,295 Gtd Sr Note, Ser B (Z) 5.600 10/15/14 BBB- 650 605,645 Kinder Morgan Energy Partners LP, Sr Bond (Z) 7.750 03/15/32 BBB 195 193,938 Sr Note (Z) 9.000 02/01/19 BBB 505 548,231 Sr Note (Z) 5.125 11/15/14 BBB 240 225,370 Markwest Energy Partners LP, Gtd Sr Note Ser B (Z) 8.500 07/15/16 B+ 545 399,212 NGPL PipeCo LLC, Sr Note (S)(Z) 7.119 12/15/17 BBB- 1,580 1,471,400 ONEOK Partners LP, Gtd Sr Note (Z) 6.150 10/01/16 BBB 705 633,371 Plains All American Pipeline LP, Gtd Sr Note (S)(Z) 6.500 05/01/18 BBB- 345 288,916 TEPPCO Partners LP, Gtd Jr Sub Note (7.00% to 6-1-17 then variable) (Z) 7.000 06/01/67 BB 695 358,755 Williams Partners LP, Gtd Sr Note (Z) 7.250 02/01/17 BBB- 800 712,000 Packaged Foods & Meats 2.38% General Mills, Inc., Sr Note 5.650 02/15/19 BBB+ 200 203,993 Sr Note (Z) 5.200 03/17/15 BBB+ 155 154,691 Kraft Foods, Inc., Sr Note (Z) 6.875 01/26/39 BBB+ 315 320,028 Sr Note (Z) 6.125 02/01/18 BBB+ 770 785,177 Sr Note (Z) 6.000 02/11/13 BBB+ 685 722,132 Minerva Overseas Ltd., Gtd Note (S)(Z) 9.500 02/01/17 B 1,080 626,400 Paper Packaging 0.50% Graphic Packaging International, Inc., Gtd Sr Note (Z) 8.500 08/15/11 B- 445 391,600 Smurfit-Stone Container Corp., Sr Note (H)(Z) 8.375 07/01/12 D 1,000 105,000 Sr Note (H)(Z) 8.000 03/15/17 D 245 25,725 U.S. Corrugated, Inc., Sr Sec Note (Z) 10.000 06/01/13 B 160 72,000 Paper Products 0.69% International Paper Co., Sr Note (Z) 7.950 06/15/18 BBB 505 408,914 Verso Paper Holdings LLC, Gtd Sr Note Ser B (Z) 9.125 08/01/14 B+ 1,000 410,000 Pharmaceuticals 0.20% Wyeth, Sr Sub Note (Z) 5.500 03/15/13 A+ 220 232,564 Page 8 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Property & Casualty Insurance 0.57% Progressive Corp., Jr Sub Debenture (6.700% to 6-1-17 then variable) (Z) 6.700% 06/15/37 A- $330 185,916 QBE Insurance Group, Ltd., Sr Note (S)(Z) 9.750 03/14/14 A- 486 481,850 Publishing 0.11% Idearc, Inc., Gtd Sr Note (Z) 8.000 11/15/16 CCC 1,055 32,969 R.H. Donnelley Corp., Sr Disc Note Ser A-1 (Z) 6.875 01/15/13 B- 200 18,000 Sr Disc Note Ser A-2 (Z) 6.875 01/15/13 B- 300 27,000 Sr Note (Z) 8.875 10/15/17 B- 495 49,500 Railroads 1.34% CSX Corp., Sr Note (Z) 6.300 03/15/12 BBB- 1,000 998,833 Sr Note (Z) 5.500 08/01/13 BBB- 620 589,014 Real Estate Management & Development 1.22% Health Care Realty Trust, Inc., Sr Note (Z) 8.125 05/01/11 BBB- 175 161,483 Health Care REIT, Inc., Sr Note (Z) 6.200 06/01/16 BBB- 505 379,603 Post Apartment Homes, Sr Note (Z) 5.125 10/12/11 BBB 870 689,860 Ventas Realty LP/Capital Corp., Sr Note (Z) 6.625 10/15/14 BBB- 250 213,750 Semiconductors 0.19% Freescale Semiconductor, Inc., Gtd Sr Note (Z) 8.875 12/15/14 CCC 1,000 220,000 Soft Drinks 1.15% Bottling Group LLC, Gtd Sr Note (Z) 6.950 03/15/14 A 345 394,884 Coca Cola Enterprises, Inc., Note (Z) 7.375 03/03/14 A 410 470,657 Pepsico, Inc., Sr Note (Z) 7.900 11/01/18 A+ 395 489,864 Specialized Consumer Services 0.21% Sotheby's, Sr Note (S)(Z) 7.750 06/15/15 BBB- 460 253,000 Specialized Finance 2.37% American Honda Finance Corp., Note (S)(Z) 7.625 10/01/18 A+ 655 617,876 Astoria Depositor Corp., Pass Thru Ctf Ser B (G)(S)(Z) 8.144 05/01/21 BB 1,000 801,562 Bosphorous Financial Services, Sec Floating Rate Note (S)(Z) 3.949 02/15/12 Baa2 406 346,964 ESI Tractebel Acquisition Corp., Gtd Sec Bond Ser B (Z) 7.990 12/30/11 BB 688 668,735 GrafTech Finance, Inc., Gtd Sr Note (Z) 10.250 02/15/12 BB 41 37,515 Page 9 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Specialized Finance (continued) USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (S)(Z) 6.091% 12/22/49 A+ $800 $322,000 Specialized REIT's 0.25% Plum Creek Timberlands LP, Gtd Note (Z) 5.875 11/15/15 BBB- 365 290,269 Specialty Chemicals 1.06% American Pacific Corp., Gtd Sr Note (Z) 9.000 02/01/15 B+ 590 495,600 Lubrizol Corp., Sr Note (Z) 8.875 02/01/19 BBB 305 312,376 Momentive Performance, Gtd Sr Note (Z) 9.750 12/01/14 B- 1,000 440,000 Specialty Stores 0.45% Staples, Inc., Sr Note (Z) 9.750 01/15/14 BBB 500 531,791 Steel 0.43% Allegheny Technologies, Inc., Sr Note (Z) 8.375 12/15/11 BBB- 275 262,153 Commercial Metals Co., Sr Note (Z) 7.350 08/15/18 BBB 310 242,808 Tires & Rubber 0.38% Goodyear Tire & Rubber Co., Sr Sec Note (Z) 8.625 12/01/11 BB- 470 448,850 Tobacco 2.33% Alliance One International, Inc., Gtd Sr Note (Z) 8.500 05/15/12 B+ 245 193,550 Altria Group Inc., Gtd Sr Note (Z) 9.950 11/10/38 BBB 685 733,133 Gtd Sr Note (Z) 8.500 11/10/13 BBB 800 879,649 Reynolds American, Inc., Sr Sec Note (Z) 7.250 06/01/13 BBB 1,000 947,103 Wireless Telecommunication Services 2.70% Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D (S)(Z) 5.612 06/15/35 Baa2 1,340 938,000 Digicel Group Ltd., Sr Note (S)(Z) 8.875 01/15/15 Caa1 1,080 793,800 Sprint Capital Corp., Gtd Sr Note (Z) 8.375 03/15/12 BB 500 400,000 Gtd Sr Note (Z) 6.900 05/01/19 BB 1,000 670,000 Verizon Wireless, Sr Note (S)(Z) 7.375 11/15/13 A 355 383,968 Page 10 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Credit Issuer, description rating (A) Shares Value Preferred Stocks 3.19% (Cost $5,106,105) Agricultural Products 0.91% Ocean Spray Cranberries, Inc., Ser A (S)(Z) BBB- 12,500 1,075,000 Diversified Financial Services 0.31% Bank of America Corp. (Z) A- 26,575 366,203 Real Estate Investment Trusts 0.63% Public Storage REIT, Inc., 6.50%, Depositary Shares, Ser W (Z) BBB 40,000 741,200 Real Estate Management & Development 0.74% Apartment Investment & Management Co., 8.00%, Ser T (Z) B+ 55,000 882,200 Wireless Telecommunication Services 0.60% Telephone & Data Systems, Inc., 7.60% (Z) BBB- 40,000 706,000 Par value Issuer, description, maturity date Value Tranche loans 0.26% (Cost $495,000) Hotels, Resorts & Cruise Lines 0.26% East Valley Tourist Development Authority, Tranche (Facility LN5501750) 8-6-12 (Z) $500 310,000 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. Government & agency securities 36.30% (Cost $42,242,852) U.S. Government 0.67% United States Treasury, Bond (Z) 4.375% 02/15/38 AAA 105 119,011 Note (Z) 3.750 11/15/18 AAA 620 667,666 U.S. Government Agency 35.63% Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf (Z) 11.250 01/01/16 AAA 11 12,093 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf (Z) 7.000 09/01/12 AAA 2 2,092 30 Yr Pass Thru Ctf (Z) 6.000 09/01/36 AAA 7,095 7,321,020 30 Yr Pass Thru Ctf (Z) 5.500 02/01/36 AAA 3,690 3,782,514 30 Yr Pass Thru Ctf (Z) 5.500 03/01/37 AAA 2,247 2,301,675 30 Yr Pass Thru Ctf (Z) 5.500 06/01/37 AAA 4,698 4,812,480 30 Yr Pass Thru Ctf (Z) 5.500 06/01/38 AAA 4,934 5,054,148 30 Yr Pass Thru Ctf (Z) 5.500 10/01/38 AAA 9,965 10,208,779 30 Yr Pass Thru Ctf 4.500 02/15/39 AAA 3,000 3,018,750 Note (Z) 6.000 05/30/25 AAA 1,720 1,709,489 Government National Mortgage Assn., 30 Yr Pass Thru Ctf (Z) 10.000 11/15/20 AAA 4 4,704 30 Yr Pass Thru Ctf (Z) 9.500 01/15/21 AAA 4 4,415 30 Yr Pass Thru Ctf (Z) 9.500 02/15/25 AAA 12 13,716 Page 11 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. Government Agency (continued) 30 Yr Pass Thru Ctf (Z) 5.500% 11/15/38 AAA $2,993 $3,070,963 Small Business Administration CMBS Trust, Sub Bond Ser 2005-1A Class D (S)(Z) 6.219 11/15/35 Baa2 225 190,125 Sub Bond Ser 2005-1A Class E (S)(Z) 6.706 11/15/35 Baa3 200 161,000 Sub Bond Ser 2006-1A Class H (S)(Z) 7.389 11/15/36 Ba3 365 275,575 Sub Bond Ser 2006-1A Class J (S)(Z) 7.825 11/15/36 B1 220 133,650 Collateralized mortgage obligations 17.71% (Cost $40,611,882) Collateralized Mortgage Obligations 17.71% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO 2.488% 12/25/46 BBB $13,356 409,026 Mtg Pass Thru Ctf Ser 2007-5 Class XP IO (Z) 2.815 06/25/47 AAA 9,649 488,479 American Home Mortgage Investment Trust, Mtg Pass Thru Ctf Ser 2007-1 Class GIOP IO (Z) 2.078 05/25/47 AAA 8,002 417,581 American Tower Trust, Mtg Pass Thru Ctf Ser 2007-1A Class D (S) 5.957 04/15/37 BBB 865 625,571 Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class A4 (P)(Z) 5.180 09/10/47 AAA 300 255,625 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (Z) 5.886 03/20/36 A 946 554,749 Mtg Pass Thru Ctf Ser 2006-D Class 6B2 (Z) 5.928 05/20/36 CCC 1,824 629,485 Bear Stearns Adjustable Rate Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B2 (P)(Z) 5.188 03/25/35 AA+ 806 94,844 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 (P)(Z) 5.395 04/25/35 AA+ 553 93,153 Mtg Pass Thru Ctf Ser 2006-4 Class 3B1 (P)(Z) 6.250 07/25/36 CCC 2,521 113,356 Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2006-PW14 Class D (S)(Z) 5.412 12/11/38 A 655 92,198 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A (P)(Z) 5.835 12/25/35 AAA 690 396,778 Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 (Z) 5.000 08/25/35 AAA 420 346,013 Citigroup/Deutsche Bank Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CD1 Class C (P)(Z) 5.225 07/15/44 AA 295 98,201 ContiMortgage Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 1995-2 Class A-5 (Z) 8.100 08/15/25 CCC 60 50,987 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO (Z) 3.188 11/20/35 AAA 10,106 296,871 Mtg Pass Thru Ctf Ser 2006-0A12 Class X IO (Z) 4.821 09/20/46 AAA 16,929 632,210 Mtg Pass Thru Ctf Ser 2006-11CB Class 3A1 (Z) 6.500 05/25/36 A3 2,708 1,490,962 Crown Castle Towers LLC, Mtg Pass Thru Ctf Ser 2006-1A Class G (S)(Z) 6.795 11/15/36 Ba2 3,000 2,371,868 DB Master Finance LLC, Mtg Pass Thru Ctf Ser 2006-1-M1 (S)(Z) 8.285 06/20/31 BB 340 205,302 Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1-M1 (S)(Z) 7.629 04/25/37 BB 1,000 400,000 DSLA Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class X2 IO (Z) 0.151 08/19/45 AAA 24,571 583,568 Page 12 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Collateralized Mortgage Obligations (continued) First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P)(Z) 5.217% 12/25/34 AA $419 $40,635 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G)(P)(Z) 6.128 05/25/36 AA 1,543 85,452 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P)(Z) 4.581 08/25/34 AA 832 304,914 Mtg Pass Thru Ctf Ser 2006-4F Class 6A1 (Z) 6.500 05/25/36 BB 3,472 2,053,715 HarborView Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-8 Class 1X IO (Z) 3.684 09/19/35 AAA 7,032 118,673 Mtg Pass Thru Ctf Ser 2007-3 Class ES IO (G)(Z) 0.350 05/19/47 AAA 22,394 125,966 Mtg Pass Thru Ctf Ser 2007-4 Class ES IO (G)(Z) 0.350 07/19/47 AAA 22,396 132,974 Mtg Pass Thru Ctf Ser 2007-6 Class ES IO(G)(S)(Z) 0.343 08/19/37 BB 16,031 90,174 Harborview NIM Corp., Mtg Pass Thru Ctf Ser 2006-9A Class N2 (S)(Z) 8.350 11/19/36 AAA 323 808 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 (Z) 5.296 01/25/35 AA 332 67,608 Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO (Z) 3.198 10/25/36 AAA 14,574 218,603 Mtg Pass Thru Ctf Ser 2005-AR18 Class 2X IO (Z) 2.921 10/25/36 AAA 14,605 182,564 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P)(Z) 5.368 05/25/35 AA 440 42,060 Mtg Pass Thru Ctf Ser 2006-AR19 Class 1B1 (P)(Z) 5.909 08/25/36 CCC 452 29,516 JPMorgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP4 Class B (P)(Z) 5.129 10/15/42 Aa2 2,035 673,098 JPMorgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 (Z) 5.500 01/25/21 AAA 735 610,529 Luminent Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-1 Class X IO (Z) 4.098 04/25/36 AAA 21,792 354,120 Merrill Lynch Mortgage Investors Trust, Mtg Pass Thru Ctf Ser 2006-AF1 Class MF1 (P)(Z) 6.158 08/25/36 CCC 1,196 209,081 MLCC Mortgage Investors, Inc., Mtg Pass Thru Ctf Ser 2007-3 Class M1 (P)(Z) 5.933 09/25/37 AA 420 90,877 Mtg Pass Thru Ctf Ser 2007-3 Class M2 (P)(Z) 5.933 09/25/37 A 155 26,012 Mtg Pass Thru Ctf Ser 2007-3 Class M3 (P)(Z) 5.933 09/25/37 BBB 105 13,391 Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 (P)(Z) 5.208 11/14/42 AAA 840 691,651 Mtg Pass Thru Ctf Ser 2006-IQ12 Class E (P)(Z) 5.538 12/15/43 A+ 640 91,213 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P)(Z) 4.775 05/25/35 AA 413 94,525 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P)(Z) 5.949 12/25/35 AAA 3,013 1,783,999 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class 1CB (Z) 6.500 08/25/35 AAA 431 297,767 Mtg Pass Thru Ctf Ser 2005-AR4 Class B1 (P)(Z) 4.668 04/25/35 AA 1,510 661,446 Mtg Pass Thru Ctf Ser 2007-0A4 Class XPPP IO (Z) 0.502 04/25/47 Aaa 18,888 144,613 Mtg Pass Thru Ctf Ser 2007-0A5 Class 1XPP IO (Z) 1.005 06/25/47 Aaa 43,839 383,587 Mtg Pass Thru Ctf Ser 2007-0A5 Class 2XPP IO (Z) 1.538 06/25/47 AAA 51,403 385,526 Mtg Pass Thru Ctf Ser 2007-0A6 Class 1XPP IO (Z) 1.166 07/25/47 Aaa 25,820 217,852 Mtg Pass Thru Ctf Ser 2007-1 Class B1 (P)(Z) 6.165 02/25/37 CCC 565 47,459 Page 13 John Hancock Income Securities Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Asset backed securities 0.75% (Cost $952,002) Asset Backed Securities 0.75% Global Signal Trust, Sub Bond Ser 2004-2A Class D (P)(S)(Z) 5.093% 12/15/14 Baa2 $495 477,675 Sub Bond Ser 2006-1 Class E (P)(S)(Z) 6.495 02/15/36 Baa3 460 404,512 Short-term investments 2.54% (Cost $2,997,228) U.S. Government Agency 2.54% U.S. Treasury Bill, Discount Note (Z) Zero 06/25/09 AAA $3,000 2,996,676 Total investments (Cost $223,971,554) 146.87% Other assets and liabilities, net (46.87%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. IO Interest only (carries notional principal amount) MTN Medium-Term Note REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $27,528,125 or 23.31% of the net assets of the Fund as of January 31, 2009. (Z) All or a portion of this security is segregated as collateral for the Revolving Credit Agreement. Total collateral value at January 31, 2009 was $261,214,555.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $224,513,340. Net unrealized depreciation aggregated $51,065,579, of which $4,486,465 related to appreciated investment securities and $55,552,044 related to depreciated investment securities. The Fund had the following interest rate swap contract open on January 31, 2009: RATE TYPE FIXED VARIABLE PAYMENTS PAYMENTS NOTIONAL MADE BY RECEIVED BY TERMINATION UNREALIZED AMOUNT FUND FUND DATE COUNTERPARTY DEPRECIATION $29,000,000 4.6875% 3-month LIBOR (a) Sep 2010 Bank of America ($1,883,351) (a) At January 31, 2009, the 3-month LIBOR rate was 1.184%. Page 14 Notes to portfolio of investments Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to the provisions of Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 15 The following is a summary of the inputs used to value the Funds net assets as of January 31, 2009: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $741,200 - Level 2  Other Significant Observable Inputs 162,893,157 ($1,818,407) Level 3  Significant Unobservable Inputs 7,400,314 - Total * Other financial instruments are derivative instruments not reflected in the Fund of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Other Financial Securities Instruments Balance as of October 31, 2008 $8,643,566 - Accrued discounts/premiums - - Realized gain (loss) 5 - Change in unrealized appreciation (1,056,317) - (depreciation) Net purchases (sales) (667,050) - Transfers in and/or out of Level 3 480,110 - Balance as of January 31, 2009 - Swap contracts The Fund may enter into interest rate, credit default, cross- currency, and other forms of swap transactions to manage its exposure to credit, currency and interest rate risks or to enhance the Funds income. Swap agreements are privately negotiated agreements between a Fund and a counterparty to exchange investment cash flows, assets, foreign currencies or market-linked returns at specified, future intervals. Swaps are marked to market daily based upon values from third party vendors or quotations from market makers to the extent available and the change in value, if any, is recorded as an unrealized appreciation/depreciation of swap contracts on the Statements of Assets and Liabilities. In the event that market quotations are not readily available or deemed reliable, certain swap agreements may be valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Entering into swap agreements involves, to varying degrees, elements of credit, market and documentation risk in excess of the amounts recognized on the Statements of Assets and Liabilities. Such risks involve the possibility that there will be no liquid market for these agreements, that the counterparty to the agreements may default on its obligation to perform or disagree as to the meaning of contractual terms in the agreements and that there may be unfavorable changes in interest rates. The Fund may also suffer losses if it is unable to terminate outstanding swap contracts or reduce its exposure through offsetting transactions. Certain Portfolios are parties to International Swap Dealers Association, Inc. Master Agreements (ISDA Master Agreements) with select counterparties that govern over the counter derivative transactions, which may include foreign exchange derivative transactions, entered into by the Portfolios and those counterparties. The ISDA Master Agreements typically include standard representations and warranties as well as provisions outlining the general obligations of the 16 Portfolios and counterparties relating to collateral, events of default, termination events and other standard provisions. Termination events may include a decline in a Portfolios net asset value below a certain point over a certain period of time that is specified in the Schedule to the ISDA Master Agreement; such an event may entitle counterparties to elect to terminate early and calculate damages based on that termination with respect to some or all outstanding transactions under the applicable damage calculation provisions of the ISDA Master Agreement. An election by one or more counterparties to terminate ISDA Master Agreements could have a material impact on the financial statements of the Portfolios. Due to declines in net assets of certain Portfolios during the year ended January 31, 2009, one or more counterparties currently may be entitled to terminate early but none has elected to take such action. The Schedule to the ISDA Master Agreements may give counterparties the right to require that the Portfolios post additional collateral as opposed to giving the counterparties the right to terminate the ISDA Master Agreement. Interest Rate Swap Agreements Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net receivable or payable under the swap contracts on a periodic basis. Risks and uncertainties Concentration risk The Funds may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Derivatives and counterparty risk The use of derivative instruments may involve risk different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, derivative instruments expose a fund to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise to honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations of that, in the event of default, the fund will succeed in enforcing them. Fixed income risk Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments. Mortgage security risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Decreases in interest rates may cause prepayments on underlying mortgages to an IO security to accelerate resulting in a lower than anticipated yield and increases the risk of loss on the IO investment. Leverage utilization risk The Fund utilizes leverage to increase assets available for investment. 17 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Income Securities Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 20, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 20, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 20, 2009
